Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9, 13, and 17 are objected to because of the following informalities:  
In claim 7, line 3, the word “Disinfection” is inappropriately capitalized.  
In claim 8, line 3, the word “Photocatalyst” is inappropriately capitalized. 
In claim 9, line 1, the word “Anatase” is inappropriately capitalized. 
In claim 9, line 2, “Ti02” contains a zero instead of an “O” for oxygen.
In claim 13, line 1, the word “Aluminum” is inappropriately capitalized.
In claim 17, line 1, the word “Aluminum” is inappropriately capitalized.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the phrase “comprise at least one of microbial pathogens and I or VOCs” is indefinite because the phrase recites “and” and “or” after “at least one of”, which renders the scope of what may be selected indefinite. Also, the phrase “and I” is indefinite because it is unclear what I refers to. The specification does not appear to provide guidance on determining what “I” is.
In claim 3, line 2, “fluence rate is attenuated by the distance from the UV-A lamp and the proximity with the photocatalyst surface” is indefinite because “the distance” and “the proximity” lack antecedent basis in the claims and the manner in which the fluence is “attenuated” is indefinite.
In claim 4, line 2, “a suitable flow pattern increases the efficiency of a UV-A based disinfection equipment” is indefinite because “the efficiency” lack antecedent basis in the claims and the scope of what a “suitable flow pattern” is indefinite.
In claim 6, line 2, the phrase “lamps with higher output” is indefinite as to what type the output is of that is “higher”.
In claim 7, the phases “the UV-A based disinfection equipment” and “the disinfection equipment” lack antecedent basis in the claims.
In claim 8, the phases “the disinfection equipment”, “the oxidation process”, and “the atmosphere” lack antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kosugi US 2010/0196222.
Regarding claims 1, 7, 9, 15 and 18, Kosugi teaches an air purification apparatus (Fig. 1). The apparatus includes two photocatalytic filters that may include anatase titania (Paragraph [0048]). The filters are considered baffle under the broadest reasonable interpretation of the claims because the term “baffle” means “a device used to restrain the flow of a fluid, gas, or loose material”. The apparatus includes a UV light source (Fig. 1, Item 14). The apparatus may be used to treat microbes (Paragraph [0032]).
Kosugi does not expressly state the UV light of the apparatus is a UV-A light. However, the UV is inherently within the range of UV-A because Kosugi teaches the light is 300 to 420 nm (Paragraph [0060]). UV-A is generally understood to be between 315-400 nm. In the alternative it would have been obvious to select a wavelength of 315-400nm among the broader range of 300to 420 nm disclosed by Kosugi.
Regarding claim 2, the light of Kosugi is distributed evenly across the filter (Fig. 1, Item 12). The feature “to provide log 5 or above disinfection efficiency on the target compounds or microbial pathogens” is met because it is a process feature that does not further limit the structure of apparatus.
Regarding claim 3-4, 8, and 10-11, these claims relate to methods of using the apparatus, which are not given patentable weight to the apparatus. Thus, Kosugi meets these features.
Regarding claim 5, the apparatus of Kougi has an air inlet (Fig. 1, Item 18) and an outlet (Fig. 1, Item 16).
Regarding claim 14, the light may be a tube or LED (Paragraph [0061]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi US 2010/0196222 as applied to claim 1 above, and further in view of Feldman US 7674436.
Kosugi does not expressly state that multiple lamps are used in the apparatus. However, it would have been obvious to include more than one lamp in order to increase the amount of light the would contact the photocatalyst. The person having ordinary skill in the art would expect that more light in contact with the photocatalyst would yield higher conversion of the contaminates.
In the alternative, the prior art of Feldman teaches a similar air purification device (Fig. 5) including multiple lamps in the apparatus (Fig. 5).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to include multiple lamps in Kosugi in view of Feldman. The suggestion or motivation for doing so would have been to allow different wavelength of light such a UV-C to more effectively remove different types of contaminants (See Col. 4, l. 56-65).
Claim(s) 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi US 2010/0196222 as applied to claim 1 above, and further in view of Grossman US 9849207.
Kosugi teaches that the filters may have a fiber base that supports the photocatalyst (Paragraph [0047]). Kosugi does not expressly state that the fibers may be aluminum.
The prior art of Grossman teaches a similar air purification device (Fig. 3A) including the fibers of the photcatalytic filter may aluminum (Col. 10, l. 67).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to have aluminum as the material of the fibers in the filter of Kosugi in view of Grossman. The rationale for doing so would have been to achieve a simple substitution of one known element for another to obtain predictable results (See MPEP 2143, Exemplary rationale B).
Conclusion














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731